Requestor:   John W. Park, Esq., County Attorney County of Ontario 27 N. Main St., 4th Floor Canandaigua, N Y 14424
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a person may serve simultaneously as a county director of real property tax services and as a member of the board of education of a city school district. You have indicated that the school district includes parts of several towns surrounding the city.
The county director of real property tax services provides advisory services to city and town assessors and boards of assessment review. Real Property Tax Law § 1532. Among the services performed by the director are the preparation of tax maps, provision of advisory appraisals, and provision of advice to assessors on procedures for the preparation and maintenance of assessment rolls. Ibid.
The school board is responsible for the levying of school district taxes upon all real property within the district which is not by law exempt from taxation. Id., § 1308. For purposes of the levy of taxes, the value of real property is ascertained from the latest final assessment rolls of the municipalities wherein the school district is located. See, id.,
§ 1302(1). Assessors must deliver that part of the assessment roll applying to the district to each school district on or before August 1.See, id., § 1302(2).
Thus, the levying of the school tax is based upon the assessment of real property as indicated in the approved assessment roll. The determination of a particular assessment has no effect on the ability of the school district to levy sufficient taxes. Particular assessments effect the distribution of the tax burden. Therefore, in our view a county director of real property tax services providing advisory services to city and town assessors would not be disqualified by incompatibility from serving as a member of a city school board.
We conclude that a person may serve as a member of the board of education of a city and as a county director of real property tax services.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.